Citation Nr: 1107143	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, secondary to 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to March 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the Veteran's claim of entitlement to 
service connection for sleep apnea.  The case was remanded in 
October 2009.

On appeal the appellant appears to raise the issue of 
entitlement to a permanent total rating pursuant to 38 
C.F.R. § 3.340 (2010).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the October 
2009 Board remand.

2.  The preponderance of the most probative evidence indicates 
that sleep apnea is not related to a service-connected 
disability, to include PTSD.


CONCLUSION OF LAW

The Veteran's sleep apnea is not proximately due to, the result 
of, or aggravated by, his service-connected PTSD.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The letter 
is fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  The Veteran has not requested that VA obtain any 
additional identified or requested information or evidence.  
There is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this adjudication.  
Thus, the Board may address the merits of the appeal without any 
prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; lay 
assertions of medical status may, but will not always, constitute 
competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  

Analysis

Service connection is in effect for PTSD, and an August 2008 
report of H.J., M.D., the Veteran's private psychiatrist, notes a 
sleep study was positive for sleep apnea.  As a result, Wallin 
elements 1 and 2 are shown by the evidence.  Thus, the remaining 
question is whether the evidence shows a linkage between sleep 
apnea and PTSD.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another in doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to accord 
it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In September 2008, the Veteran submitted an opinion from Dr. J to 
the effect that he believed there was a connection between sleep 
apnea and PTSD.  He opined "with reasonable medical certainty" 
that the Veteran's PTSD contributed to his sleep apnea in 
general.  He included another page of rationale, noting general 
information about sleep apnea and posttraumatic stress disorder.  
The essence of the general information cited by Dr. J is that, in 
light of the fact that sleep disturbances are salient features of 
PTSD, attempts to explain the physiology of PTSD suggest that 
rapid eye movement (REM) sleep mechanisms are dysfunctional in 
PTSD patients.  Dr. J noted that obstructive sleep apneas are 
more common in REM sleep than non-REM stages of sleep.  Based on 
this, Dr. J opined that PTSD "might" not cause sleep apnea, but 
it "might" exacerbate the symptoms because PTSD causes there are 
more REM stages of sleep in PTSD, which in turn increased sleep 
apnea symptoms, which also occur during REM sleep.  He concluded 
that, one can argue that PTSD worsens sleep apnea.

In contrast, a December 2008 VA fee-basis examination report 
notes the examiner diagnosed obstructive sleep apnea and opined 
that it was less likely than so that the Veteran's PTSD caused 
his sleep apnea, as PTSD does not cause sleep apnea.  He 
indicated that the Veteran's long history of tobacco abuse was a 
contributing factor.  The Board noted the VA examiner did not 
note that the claims file was reviewed nor did he address whether 
posttraumatic stress disorder aggravated sleep apnea.  Hence, the 
Board remanded the case so those factors could be addressed.

The January 2010 examination report notes that the examiner 
reviewed the claims file, and opined that it was not at least as 
likely as not that PTSD aggravates sleep apnea beyond the natural 
scope of the disorder.  The examiner's rationale was that he was 
unaware of any study that does or does not show that PTSD 
permanently aggravates sleep apnea.  As concerns Dr. J's opinion, 
the fee-basis examiner noted that Dr. J resorted to pure 
speculation in opining that there was a possible connection.  By 
inference the January 2010 examiner found Dr. J.'s opinion to be 
based on speculation in the absence of any clinical literature 
showing that posttraumatic stress disorder aggravates sleep 
apnea. 

Initially, the Board notes that there is no disagreement between 
Dr. J and the VA examiner on the premise that PTSD is not an 
etiology for sleep apnea.  The issue is whether PTSD aggravates, 
that is, chronically worsens the disorder.

A medical opinion must include a sound rationale and explanation 
in order to receive more than minimal weight.  Nieves v. 
Rodriguez, 22 Vet. App. 295 (2008).  The Board finds Dr. J's 
opinion speculative at best and accords it no more than minimal 
weight.  His "rationale" alluded only to general hypotheses, 
and his tentative conclusion was based on no more than his 
speculation.  He refers to no clinical literature supporting his 
conclusion.  The VA fee-basis examiner, on the other hand, 
categorically stated that he was unaware of any medical or 
scientific study that proved or disproved that PTSD aggravates 
sleep apnea, and that to opine otherwise would be mere 
speculation.  The January 2010 examiner pointedly opined that Dr. 
J's opinion was in fact speculation.  In light of these factors, 
the Board accords full weight to the VA fee-basis examiner's 
opinion.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  38 C.F.R. § 3.310.  
As such, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  A reasonable doubt exists when there is an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  Given 
that the only evidence favoring the appellant is based on 
speculation, and given that the preponderance of the evidence is 
otherwise against the Veteran's claim, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for sleep apnea secondary to 
PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


